Appeal from a decision denying, without a hearing, an application for a writ of habeas corpus on the grounds that petitioner was not entitled to the relief sought and for nonconformity with the provisions of article 77 of the Civil Practice Act. An examination of the record shows that no order denying the application was entered but that relator seeks to appeal from a decision of Mr. Justice Ryan, dated May 1, 1959, and it is further evident that the record is defective as the notice of appeal is not dated and it is therefore impossible to tell whether it was filed within the prescribed time. For these procedure defects, the appeal must be dismissed upon its merits. Appeal dismissed, without costs. Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ., concur.